DETAILED ACTION
This action is in response to the Amendment dated 28 July 2022.  Claims 11 and 17-20 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(d) rejection of claims 18-20 is withdrawn.

Claims Interpreted as Invoking 35 U.S.C. 112(f)/Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first device configured to” and “second device configured to” in claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Headley et al. (US 2011/0302645 A1).

As for independent claim 1, Headley teaches a system comprising:
a first device configured to: receive a first user input [(e.g. see Headley paragraphs 0024, 0029, 0036) ”The first device 120 is a communication device that can communicate a claimant target to the authentication system 110. Exemplary first devices 120 include servers, personal computers (PCs), laptops, personal digital assistants (PDAs), cell phones, smart phones (such as Treos, BlackBerries, etc.), kiosks, and so forth … the claimant target is a string of alphanumeric characters, an e-mail address, or the like, the first device 120 can comprise a keypad, keyboard, touch-sensitive screen, or the like on which the claimant target can be entered … the enrollee user is associated with a user ID. This can comprise, for example, assigning a unique numeric or alphanumeric code to the user, or having the user select a unique numeric or alphanumeric code”].
select a first notification from a plurality of notifications stored on the first device based at least in part on the first user input [(e.g. see Headley paragraphs 0008, 0010, 0049, 0050) ”step 310 also comprises receiving an authentication request … a device address associated with the user ID is retrieved in step 320. The device address can be retrieved, for example, from a database that associates device addresses with user IDs. Step 320 can also comprise retrieving a record associated with the user ID, where the record includes one or more device addresses … establishing a second channel to a device associated with the device address … Authentication systems are also provided herein. An exemplary authentication system comprises both enrollment and authentication logic. The enrollment logic is configured to enroll a user by associating the user with a user ID, associating the user ID and with a device address, associating a plurality of prompts with the user ID, and associating a plurality of biometric templates each with one of the plurality of prompts. The authentication logic is configured to authenticate a claimant as the user by receiving a claimant target over a first channel, retrieving a device address associated with the user ID, sending a prompt from the plurality of prompts to a device associated with the device address over a second channel, receiving a biometric response to the prompt, and determining a match between the biometric response and a biometric template associated with the prompt”].  Headley teaches establishing hardware communication channels and then sending a request over the channel to a second device.  It would have been obvious to one of ordinary skill in the art, namely a software developer, before the effective filing date of the claimed invention to substitute a request message for a notification in order to achieve the predictable result of informing the second device of the first device’s intent to become enrolled or authenticated.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(B).  Examiner further notes that the first device selects a request message to be sent across the communication channel to either become enrolled or become authenticated based on the entered user ID and related device address.
output the first notification using one or more hardware resources of the first device [(e.g. see Headley paragraphs 0026, 0033) ”The environment 100 comprises an authentication system 110 in communication with a first device 120 over a first communication channel 130, and in communication with a second device 140 over a second communication channel 150 … The first and second communication channels 130, 150, extend between the authentication system 110 and the first and second devices, 120, 140, respectively. The first and second communication channels 130, 150 can be fully duplexed and can each comprise connections made through networks, represented generally by clouds in FIG. 1, such as the public switched telephone network (PSTN), wireless telephone networks, the Internet, wide area networks (WANs) and local area networks (LANs)”].
receive a second user input subsequent to the first user input [(e.g. see Headley paragraph 0055) ”The method 300 further comprises the step 350 of receiving the biometric response to the prompt. The biometric response can be received from the same device that received the prompt, or in other embodiments from the same device that sent the claimant target”].
a second device configured to: detect the first notification output by the first device [(e.g. see Headley paragraphs 0031, 0046) ”The second device 140 is something the enrolled user possesses, or at least has ready access to. Exemplary second devices 140 include cell phones, PDAs, smart phones, pagers, PCs, home phones, etc. The second device 140 is something that is unique to the user in as much as the second device 140 is characterized by a unique device address such as a phone number, IP address, URL, e-mail address, etc … The method 300 comprises a step 310 of receiving a claimant target over a first channel”].
match the first notification to a first content item stored on the second device, wherein the first content item includes instructions for providing the second user input on the first device [(e.g. see Headley paragraphs 0027, 0039, 0051) ”step 330 a prompt is selected from a plurality of prompts, where each of the plurality of prompts has a biometric template of the claimant associated therewith. In some embodiments, the plurality of prompts is ordered, say from first to last, and the act of selecting the prompt simply comprises identifying the next prompt in the order based on the last prompt used … The user ID is further associated with a plurality of prompts in step 230. The prompts can include common prompts such as "Say your mother's maiden name," and "Sign your name on the signature pad." In some embodiments, the user selects some or all of the plurality of prompts from a list of predefined prompts such as the common prompts noted above. The prompts selected by the user are then associated with the user ID. In other embodiments, a plurality of predefined prompts is automatically assigned to the user. In some embodiments, still other prompts that can be associated with the user ID are personalized prompts. As used herein, a personalized prompt is a prompt created by the user, for example, "Say the rhyme your daughter loves." The personalized prompts can be recorded in the user's own voice, or entered as text, for example … receives a biometric response from either the first device 120 or the second device 140”].
render the first content item on a display of the second device [(e.g. see Headley paragraph 0031) ”The prompt can be provided by the second device 140 visually, aurally, or in combination, for example. For instance, the prompt can be displayed as a text message, a verbal command or cue, an audio clip, a video clip, etc”].

As for dependent claim 2, Headley teaches the system as described in claim 1 and Headley further teaches:
wherein the second device is to select the first content item from a plurality of content items stored on the second device [(e.g. see Headley paragraphs 0031, 0051) ”In various embodiments, the second device 140 is able to receive and render a prompt from the authentication system 110 and/or transmit a response thereto. The prompt can be provided by the second device 140 visually, aurally, or in combination, for example. For instance, the prompt can be displayed as a text message, a verbal command or cue, an audio clip, a video clip, etc … step 330 a prompt is selected from a plurality of prompts, where each of the plurality of prompts has a biometric template of the claimant associated therewith. In some embodiments, the plurality of prompts is ordered, say from first to last, and the act of selecting the prompt simply comprises identifying the next prompt in the order based on the last prompt used”].
and wherein each of the content items stored on the second device corresponds to a respective one of the notifications stored on the first device [(e.g. see Headley paragraph 0039) ”The user ID is further associated with a plurality of prompts in step 230. The prompts can include common prompts such as "Say your mother's maiden name," and "Sign your name on the signature pad." In some embodiments, the user selects some or all of the plurality of prompts from a list of predefined prompts such as the common prompts noted above. The prompts selected by the user are then associated with the user ID. In other embodiments, a plurality of predefined prompts is automatically assigned to the user. In some embodiments, still other prompts that can be associated with the user ID are personalized prompts. As used herein, a personalized prompt is a prompt created by the user, for example, "Say the rhyme your daughter loves." The personalized prompts can be recorded in the user's own voice, or entered as text, for example”].

As for dependent claim 3, Headley teaches the system as described in claim 1 and Headley further teaches:
wherein the first device is further configured to: select a second notification from the plurality of notifications based at least in part on the second user input and output the second notification using the one or more hardware resources [(e.g. see Headley paragraphs 0055, 0070) ”The method 300 further comprises the step 350 of receiving the biometric response to the prompt. The biometric response can be received from the same device that received the prompt, or in other embodiments from the same device that sent the claimant target … the claimant can provide the biometric response in step 530 over either the first channel or the second channel”].

As for dependent claim 4, Headley teaches the system as described in claim 1 and Headley further teaches:
wherein the first device includes one or more actuators to receive the first user input, the first user device being further configured to: [(e.g. see Headley paragraph 0029) ”the claimant target is a string of alphanumeric characters, an e-mail address, or the like, the first device 120 can comprise a keypad, keyboard, touch-sensitive screen, or the like on which the claimant target can be entered”].
enter an enrollment mode, for enrolling or managing biometric profiles on the first device, in response to the first user input [(e.g. see Headley paragraphs 0010, 0024) ”The enrollment logic is configured to enroll a user by associating the user with a user ID, associating the user ID and with a device address, associating a plurality of prompts with the user ID, and associating a plurality of biometric templates each with one of the plurality of prompts … One such security feature is achieved through the use of biometrics which provides security based on the uniqueness of various personal features, attributes, and behaviors such as one's fingerprint, voice, eyes, face, genetic material, scent, signature, and so forth. Another security feature can be achieved through the use of responses to prompts which require the user's unique knowledge to respond correctly”].

As for dependent claim 5, Headley teaches the system as described in claim 4 and Headley further teaches:
wherein the first device further includes a biometric sensor to receive the second user input, the first user device being further configured to: [(e.g. see Headley paragraph 0029) ”Where the claimant target is a biometric input, the first device 120 can comprise a camera capable of taking still images and/or providing video images. The first device 120 can also include other biometric entry devices such as a touch pad for recording signatures, an iris scanner, a fingerprint reader, and so forth”].
generate or update a first biometric profile based at least in part on the second user input [(e.g. see Headley paragraphs 0010, 0023) ”The methods described herein comprise an initial enrollment and subsequent authentications. In the initial enrollment process, an enrollee user is associated with a user ID and that user ID is further associated with the address of a communication device for the user. The user is also asked to provide biometric samples in response to a plurality of different prompts. The prompts and responses are also associated with the user ID … associating a plurality of biometric templates each with one of the plurality of prompts”].

As for dependent claim 6, Headley teaches the system as described in claim 5 and Headley further teaches:
wherein the first device is further configured to: receive a third user input via the biometric sensor [(e.g. see Headley paragraphs 0023, 0056, 0057) ”The user is also asked to provide biometric samples in response to a plurality of different prompts. The prompts and responses are also associated with the user ID … the biometric template comprises a facial recognition template of a user and the biometric response comprises a segment of streaming video that includes frames showing the claimant's face … the segment of streaming video can also include the claimant saying a phrase. Here, a voice template can be extracted in addition to extracting a facial recognition template”].
and authenticate a user of the first device based at least in part on the third user input and the first biometric profile [(e.g. see Headley paragraphs 0023, 0058) ”the authentication system can infer the particular identity sought to be authenticated. One of the prompts associated with the user ID is then provided to the claimant, the claimant provides a biometric response to the prompt, and that response is compared to the biometric sample previously associated with that prompt. Within this simple framework a variety of security features can be effectively employed … determining the match between the biometric response and the biometric signature comprises determining a figure of merit that characterizes the agreement between the biometric response and the biometric template, and then comparing that figure of merit to a threshold. If the figure of merit exceeds the threshold, or in some instances equals or exceeds the threshold, then the match has been determined”].

As for dependent claim 7, Headley teaches the system as described in claim 6 and Headley further teaches:
wherein the first device is further configured to: enable access to one or more functions of the first device in response to authenticating the user [(e.g. see Headley paragraph 0022) ”systems and methods for authenticating electronic transactions, such as financial transactions as well as access to sensitive or secret information like medical records, corporate business and intellectual property, and military secrets. The authentication methods described herein employ a number of security features in combination to provide authentication that is quick, convenient, and resistant to compromise. The security features can be based, for example, on unique knowledge of the user, a unique thing that the user has, unique personal features and attributes of the user, the ability of the user to respond, and to do so in a fashion that a machine cannot, that only a fraction of the authentication information is made available in any one authentication attempt, and so forth”].

As for dependent claim 10, Headley teaches the system as described in claim 1 and Headley further teaches:
wherein the one or more hardware resources of the first device includes one or more radio-frequency (RF) transmitters to output the first notification as an RF signal, and wherein the second device includes an RF receiver to receive the RF signal output by the first device [(e.g. see Headley paragraph 0033) ”The first and second communication channels 130, 150, extend between the authentication system 110 and the first and second devices, 120, 140, respectively. The first and second communication channels 130, 150 can be fully duplexed and can each comprise connections made through networks, represented generally by clouds in FIG. 1, such as the public switched telephone network (PSTN), wireless telephone networks, the Internet, wide area networks (WANs) and local area networks (LANs)”].

As for independent claim 11, Headley teaches a method.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 12, Headley teaches the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Headley teaches the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 14, Headley teaches the method as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Headley teaches the method as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 16, Headley teaches the method as described in claim 15; further, claim 16 discloses substantially the same limitations as claims 6 and 7.  Therefore, it is rejected with the same rational as claims 6 and 7.

As for independent claim 17, Headley teaches a device.  Claim 17 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 20, Headley teaches the device as described in claim 17; further, claim 20 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Headley et al. (US 2011/0302645 A1), as applied to claim 1 above, and further in view of Kim et al. (US 2016/0198342 A1).

As for dependent claim 8, Headley teaches the system as described in claim 1, but does not specifically teach wherein the one or more hardware resources of the first device includes one or more light sources to output the first notification as a pattern of lights, and wherein the second device includes a camera to capture the pattern of lights output by the first device.  However, in the same field of invention, Kim teaches:
wherein the one or more hardware resources of the first device includes one or more light sources to output the first notification as a pattern of lights, and wherein the second device includes a camera to capture the pattern of lights output by the first device [(e.g. see Kim paragraphs 0039, 0040) ”The generated input signal may be delivered to the first control module 160 and used as an instruction for processing a related function … the first input/output module 120 may include at least one of a light/lamp for outputting a light of one or more specified colors and light-based blinking in a specified pattern … the second main communication module 112 may further include a receiving unit (e.g., a camera or some other optical sensor) for receiving a visible band frequency that the second electronic device 200 transmits by using the light/lamp”].
Therefore, considering the teachings of Headley and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more hardware resources of the first device includes one or more light sources to output the first notification as a pattern of lights, and wherein the second device includes a camera to capture the pattern of lights output by the first device, as taught by Kim, to the teachings of Headley because it provides a registration setting supporting method for conveniently and simply processing registration of a specified electronic device using another electronic device already having the requisite registration information (e.g. see Kim paragraph 0005).

As for dependent claim 9, Headley teaches the system as described in claim 1, but does not specifically teach wherein the one or more hardware resources of the first device includes one or more audio output components to output the first notification as a pattern of sounds, and wherein the second device includes a microphone to captures the pattern of sounds output by the first device.  However, Kim teaches:
wherein the one or more hardware resources of the first device includes one or more audio output components to output the first notification as a pattern of sounds, and wherein the second device includes a microphone to captures the pattern of sounds output by the first device [(e.g. see Kim paragraphs 0039, 0040) ”The generated input signal may be delivered to the first control module 160 and used as an instruction for processing a related function … the first input/output module 120 may include a microphone for collecting ambient audio signals and a speaker for outputting audio generated according to a function operation … When the first electronic device 100 and the second electronic device 200 perform communication using an audible band frequency, the microphone may operate as a receiver of the second main communication module 112 and the speaker may operate as a transmitter of the second main communication module 112”].
The motivation to combine is the same as that used for claim 8.

As for dependent claim 18, Headley teaches the device as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 19, Headley teaches the device as described in claim 17; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Response to Arguments
Applicant's arguments, filed 28 July 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the Office Action seems to suggest that Headley’s first prompt could correspond to a ‘first notification’ and that the content of Headley’s first prompt could correspond to a first content item” (Page 9).].

Examiner respectfully disagrees.  The interpretation provided by the examiner was that the request message (e.g. authentication request for a specific user ID) corresponds to a first notification.  Specific prompts are associated with the specific user ID contained in the request message.  The prompts are provided based on matching the user ID from the message; therefore, the prompts themselves correspond to the first content item. 

Applicant argues that [“Nowhere does Headley disclose or suggest that the content is stored on the second device nor does such content instruct a user to provide input on a device other than the second device” (Page 10).].

Examiner respectfully disagrees.  The second device in Headley is described as a smarthphone/PDA/PC in paragraph 0033 [”Exemplary second devices 140 include cell phones, PDAs, smart phones, pagers, PCs”] which provides a prompt matched to a particular user ID contained in a request message in paragraphs 0031, 0039, 0051 [”The user ID is further associated with a plurality of prompts in step 230. The prompts can include common prompts such as "Say your mother's maiden name," and "Sign your name on the signature pad." In some embodiments, the user selects some or all of the plurality of prompts from a list of predefined prompts such as the common prompts noted above. The prompts selected by the user are then associated with the user ID … a prompt is selected from a plurality of prompts … The prompt can be provided by the second device 140 visually, aurally, or in combination, for example. For instance, the prompt can be displayed as a text message, a verbal command or cue, an audio clip, a video clip, etc”].  One of ordinary skill in the art, namely a software developer, would recognize that a smartphone or PC contains memory and that content is stored in memory in order to present the text, audio or video of the prompt.  Further, while the prompt is displayed on the second device, Headley allows the user to provide the biometric input corresponding to the prompt on either the first device or the second device in paragraphs 0027 and 0055 [”sends a prompt to the second device 140, receives a biometric response from either the first device 120 or the second device 140 … The biometric response can be received from the same device that received the prompt, or in other embodiments from the same device that sent the claimant target”].  Thus, Headley adequately teaches applicant’s claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174